Dismissed and Memorandum Opinion filed July 2, 2009







Dismissed
and Memorandum Opinion filed July 2, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00454-CV
____________
 
PREMIER TOWERS, L.P., Appellant
 
V.
 
LAUGHLIN ENVIORNMENTAL, INC., Appellee
 

 
On Appeal from the
189th District Court
Harris County,
Texas
Trial Court Cause
No. C-2001-19113-A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 12, 2009.  On June 19, 2009,
appellant filed an unopposed motion to dismiss the appeal because the parties
reached a settlement at mediation.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.